Citation Nr: 0021170	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for an anxiety disorder, 
diagnosed as anxiety reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) by means of a 
July 1998 rating decision rendered by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) wherein an increased 
disability rating for an acquired psychiatric disorder was denied.  

The Board notes that the veteran's November 1998 substantive appeal 
included a request for a hearing before a Member of the Board sitting at 
the RO.  In June 2000, the veteran was notified that a hearing had been 
scheduled for July 2000.  The notice stated that "If you do not appear for 
you hearing, your case will be processed as if your hearing request has 
been withdrawn."  The evidence shows that the veteran did not appear for 
his hearing as scheduled; accordingly, the Board will proceed with 
adjudication of his claim as if the request for a Board hearing had been 
withdrawn. 


REMAND

A claim that a condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992). Accordingly, the Board finds that the veteran's claim for 
an increased disability rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, he has presented a 
claim that is plausible. 

The United States Court of Veterans Appeals (Court) has held that VA has a 
duty to assist veterans in the development of facts pertinent to their 
claims, under 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. Derwinski, 1 Vet.App. 
90 (1990). 

The veteran established service connection for a severe anxiety reaction 
with depressive features, by means of an April 1946 rating action.  Recent 
VA outpatient treatment records from April 1995 to June 1998 indicate that 
the veteran sought treatment at a VA mental hygiene clinic (MHC) nearly 
once every two months.  These records show that, in addition to his anxiety 
disorder, the veteran also has dementia, Alzheimer's disease, and possible 
Parkinson's disease.  

In July 1998, the veteran was afforded a VA mental disorders examination.  
The examiner diagnosed anxiety reaction with depressive features; however, 
the examination report shows that the veteran's claims folder was not 
available for review prior to the examination.  

In March 1999, the veteran's was afforded a VA post-traumatic stress 
disorder (PTSD) examination with the same physician that examined the 
veteran in July 1998.  The examiner reviewed the veteran's claims folder 
and indicated that the prior diagnosis of anxiety reaction was actually 
PTSD.  In addition, the examiner cited February 1999 findings from the 
Tuscaloosa VA Medical Center (VAMC) that suggest that the veteran does not 
have Alzheimer's disease.  

After a review of the evidence, the Board finds that further development of 
the case is required.  In particular, the Board notes that the February 
1999 VA findings mentioned in the March 1999 examination report do not 
appear to be presently associated with the veteran's claims folder.  In 
addition, the Board notes that, from 1995 to 1998, the veteran sought 
regular treatment at the VA MHC; however, there is no evidence of record of 
any treatment subsequent to June 1998.  Accordingly, an effort should be 
made to obtain a complete copy of the veteran's VA medical records.  

Additionally, the Board is of the opinion that a new VA examination is in 
order. The "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1995).  This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully informed 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  While PTSD was 
diagnosed in March 1999, the veteran's outpatient treatment records are 
silent for such diagnosis.  In light of the varying diagnoses of both 
organic brain disorders and acquired psychiatric disorders and the 
existence of VA medical records not currently associated with the claims 
folder, a new examination would be probative to ascertain the 
symptomatology that is related solely to the veteran's service connected 
anxiety disorder. 

Based on the foregoing, the Board has determined that his claim must be 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and addresses of all 
medical care providers and VA medical facilities that 
have treated the veteran for his service connected 
anxiety disorder since June 1998.  After securing the 
necessary release[s], the RO should obtain these 
records.  In particular, the RO should obtain the 
February 1999 VA treatment record identified in the 
March 1999 VA examination report. 

2.  Thereafter, the RO should schedule the veteran for 
a VA examination with an appropriate VA physician, that 
has not previously examined the veteran, to determine 
the current severity of his service-connected anxiety 
reaction with depressive features.  The claims folder, 
along with all additional evidence obtained pursuant to 
the requests above, and a copy of this remand must be 
available to the examiner for review in conjunction 
with the examination.  Prior to the scheduling of the 
examination, the RO should apprise the veteran of the 
consequences of a failure to report for the VA 
examination, pursuant to 38 C.F.R. § 3.655. All 
communications with the veteran must be documented.
Any indicated tests or studies should be accomplished.  
The examination and accompanying examination report 
should include the following: 

a.  A diagnosis of each acquired psychiatric 
disorder currently shown.  The examiner should 
identify all clinical as well as subjective 
manifestations attributable to each diagnosis 
rendered. 

b.  A diagnosis of each organic brain disorder, to 
include Alzheimer's disease and Parkinson's 
disease.  The examiner should identify all 
clinical as well as subjective manifestations 
attributed to each diagnosis rendered.  

c.  With respect to each disorder that is 
diagnosed, the examiner should proffer an opinion 
as to whether the diagnosis represents a separate 
and distinct disability, or represents an 
alternative diagnosis for the veteran's service 
connected anxiety reaction.  If the diagnosis 
represents a separate and distinct disability, the 
examiner should proffer an opinion as to the 
etiology of such disability, and its relationship, 
if any, the veteran's anxiety reaction.

3.  Upon completion of the foregoing, the RO should 
review the claims folder and ensure that all of the 
development action has been conducted and completed in 
full.  Specific attention is directed to the 
examination report.  The Court has held that, if the 
requested examination does not include adequate 
responses to the specific opinions requested, the 
report must be returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] report does not 
contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. Principi, 3 
Vet.App. 461, 464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

4.  The RO should then review the issue on appeal, if 
appropriate.  If the decision remains adverse to the 
veteran, he and his representative should be furnished 
a supplemental statement of the case and afforded the 
applicable period of time within which to respond.  
Thereafter, subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for assisting in the 
requested development.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals 
is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).





